UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6551


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KASHAWN DARNELL MARROW,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Jerome B. Friedman,
District Judge. (4:07-cr-00008-JBF-TEM-1)


Submitted:    November 13, 2008            Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kashawn Darnell Marrow, Appellant Pro Se. Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kashawn    Darnell   Marrow    appeals     the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                 We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                   United

States v. Marrow, No. 4:07-cr-00008-JBF-TEM-1 (E.D. Va. filed

Mar. 27, 2008 & entered Mar. 28, 2008).              In his informal brief,

Marrow seeks to raise new Guidelines amendments, effective after

the date of the district court’s order.                While we express no

opinion   on    the   applicability   of    the   amendments     to     Marrow’s

sentence, our decision is without prejudice to Marrow filing

another motion regarding the new amendments.                 We deny Marrow’s

motion    for   appointment   of   counsel.       We    dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      2